           Case 2:20-cv-01818-GMN-EJY Document 12 Filed 11/04/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for
 8 United States Department of Agriculture

 9

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12   Amanda Ruth Palomino, an individual,              Case No. 2:20-cv-01818-GMN-EJY
13                  Plaintiff,
                                                       Stipulation and Order
14          v.
15   Donald Ray Morris, an individual; United
     States Department of Agriculture; Does I
16   through XV; and Roe Corporations I through
     X, inclusive,
17
                    Defendant.
18

19          Having recently reached a resolution in this matter, Plaintiff Amanda Ruth
20 Palomino and Defendant United States Department of Agriculture (“USDA”) stipulate to,

21 and request that the Court issue, an order staying discovery, including compliance with

22 Fed. R. Civ. P. 26(f) and LR 26-1, and otherwise approving the terms herein. 1

23          “Every court has the inherent power to stay causes on its docket with a view to
24 avoiding duplicative litigation, inconsistent results, and waste of time and effort by itself,

25
   1
     Defendant Donald Ray Morris (“Morris”), a former employee of the USDA, has not entered
26 an appearance in this action. See Joint Status Report, ECF No. 10 (noting that while Plaintiff

27 served the state court complaint and a state court summons on Morris on August 3, 2020,
   Plaintiff has not thus far served copies of such process, particularly a summons directed to
28 Morris, on the United States, see Nev. R. Civ. P. 4.3(a)(5); Fed. R. Civ. P. 4(i)(1), (2), (3);
   Fed. R. Civ. P. 12(a)(2), (3)).
           Case 2:20-cv-01818-GMN-EJY Document 12 Filed 11/04/20 Page 2 of 2




 1   the litigants and counsel.” Stern v. United States, 563 F. Supp. 484, 489 (D. Nev. 1983)
 2   (citations omitted).
 3          Under the circumstances, and with an estimate that that it may take approximately
 4   45 days to implement the terms of the parties’ resolution, now therefore:
 5          1. Discovery, including compliance with Fed. R. Civ. P. 26(f) and LR 26-1, is
 6              stayed pending further order of this Court;
 7          2. Within 60 days of entry of an order approving this stipulation, the parties shall
 8              file either (i) a stipulation to dismiss this action with prejudice, each party to bear
 9              its own attorneys’ fees and costs, or, (ii) if such a stipulation cannot be filed, a
10              joint status report concerning the matter; and
11          3. The USDA’s Motion to Dismiss, ECF No. 5, is withdrawn without prejudice,
12              and the Court need not take action on such motion, as had been noted in the
13              parties’ earlier Joint Status Report, ECF No. 10.
14          Respectfully submitted this 3rd day of November 2020.
15   GINA CORENA & ASSOCIATES                     NICHOLAS A. TRUTANICH
                                                  United States Attorney
16
     /s/ Betsy C. Jefferis                        /s/ Patrick A. Rose
17   BETSY C. JEFFERIS, Esq.                      PATRICK A. ROSE
     Nevada Bar No. 12980                         Assistant United States Attorney
18   300 S. Fourth Street, Suite 250              Attorneys for the United States
     Las Vegas, Nevada 89101
19   Attorneys for Plaintiff
20

21                                        IT IS SO ORDERED:
22

23                                        UNITED STATES MAGISTRATE JUDGE
24

25                                        DATED:         November 4, 2020

26

27

28
                                                     2
